Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 1 of 34




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO. 16-cv-22254-DPG

  CARMEN RINCON and CARLOS RINCON,
  Personally, and as Personal Representatives of the Estate
  of Ethan Rincon, deceased,

         Plaintiffs,

  v.


  MIAMI-DADE COUNTY, a subdivision
  of the State of Florida, SERGEANT VICTOR EVANS,
  individually and in his official capacity
  as a police officer for Miami Dade County,
  OFFICER JOHN DALTON, individually and in his official capacity
  as a police officer for Miami Dade County, and
  OFFICER BRIAN ZAMORSKI, individually and in his official capacity
  as a police officer for Miami Dade County, and OFFICER
  MARLENE TABORDA, individually and in her official capacity
  as a police officer for Miami-Dade County,

        Defendants.
  __________________________________________/

   PLAINTIFFS' FOURTH AMENDED COMPLAINT AND DEMAND FOR JURY TRIAL

         Plaintiffs, Carmen Rincon and Carlos Rincon, personally and as Personal Representatives

  of the Estate of Ethan Rincon (“Ethan”), deceased, sue Defendants, Miami-Dade County

  (“MDC”) 1; Sergeant Victor Evans (“Evans”); Officer John Dalton (“Dalton”); Officer Brian

  Zamorski (“Zamorski”); and Officer Marlene Taborda (“Taborda”) (hereinafter referred to




  1
    Defendant MDC is sued because it employs and controls the Miami-Dade Police Department
  (“MDPD”), which was and is responsible for policing the Village of Palmetto Bay, where Ethan
  was killed.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 2 of 34



  collectively as “MDC Police” or “MDPD Officers”), independently, jointly and severally, and

  allege:

     A. NATURE OF CASE

     1. This action arises out of the illegal entry and search of the Rincon residence, located in

            Palmetto Bay, Florida, and the unjustifiable use of deadly force resulting in the unjustified

            shooting and killing of Plaintiffs’ son, Ethan Rincon, inside the Rincon residence. Ethan’s

            parents, Carmen and Carlos Rincon, personally and as the Personal Representatives of

            Ethan’s estate, bring this action, personally and on behalf of the estate and themselves as

            statutory survivors, to redress Ethan’s wrongful death and the violation of Ethan’s

            constitutionally protected civil rights, to redress their own severe emotional distress, and

            pursuant to other state and federal laws as more fully appears herein.

     2. This action alleges violations of civil rights and other state and federal laws, as well as a

            state-law tort, which occurred on March 22, 2016, in and at the Rincon residence. Plaintiffs

            seek damages in excess of $75,000, exclusive of attorney’s fees and taxable costs.

     3. Plaintiffs’ federal claims are brought pursuant to Title II of the Americans with Disability

            Act of 1990 (“ADA”), and 42 U.S.C. § 1983, under the Fourth, Sixth, Eighth, and

            Fourteenth Amendments to the United States Constitution.

     4. Additionally, this cause generally involves a conspiratorial cover-up by the four MDPD

            Officers who participated in the unlawful entry into the Rincon residence. The cover-up

            was designed to make the entry appear lawful and further to make Ethan’s killing appear

            justified. This cause further involves a pattern and practice on the part of MDC to fail to

            properly train, supervise, investigate, and reprimand its police officers when necessary, as

            shown more fully herein.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 3 of 34



     B. JURISDICTION AND VENUE

     5. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1343(a)(3). This Court has

          supplemental/ancillary jurisdiction pursuant to 28 U.S.C. § 1367 with respect to Plaintiffs’

          state-law claims, as they derive from a common nucleus of facts, and because the claims

          are interrelated and should be tried in a single judicial proceeding under the concepts of

          judicial economy, convenience, fairness, due process, res judicata, and collateral estoppel.

     6. This action for damages is brought to redress violations of federally-protected

          constitutional rights pursuant to Title II of the ADA and 42 U.S.C. §§ 1983 and 1988, and

          the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the Constitution of the

          United States of America, along with violations of various state laws.

     7.   Pursuant to 28 U.S.C. § 1391, venue properly lies in the Southern District of Florida

          because this is the judicial district in which Ethan resided when alive and where the

          Defendants reside and/or operate, because the illegal conduct occurred in Miami-Dade

          County, and because Ethan’s death was caused in and occurred in Miami-Dade County.

     8. Notice of this claim was provided to Defendant MDC in accordance with Fla. Stat. § 768.28

          and Plaintiffs have satisfied all conditions precedent to bringing this lawsuit.

     C. PARTIES

     9. At the time of his death at the hands of the MDPD Officers, Ethan was a United States

          citizen residing in Miami-Dade County, Florida.

     10. Plaintiffs, Ethan’s parents, Carmen and Carlos Rincon, as the Personal Representatives of

          the Estate of Ethan Rincon, are authorized by law to bring this action pursuant to the laws

          of the state of Florida. Moreover, as to their personal claims, Plaintiffs are residents of

          Miami-Dade County, Florida.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 4 of 34



     11. The Defendant MDC is a political sub-division of the state of Florida and is responsible,

        through its police officers, employees, servants, and agents, for enforcing the ordinances

        of MDC as well as the laws of the state of Florida, through the MDPD. It is also responsible

        for ensuring that its officers, employees, servants, and agents are properly hired, properly

        trained, and obey the laws of the state of Florida and of the United States. The Defendant

        MDC is also responsible to ensure that its police officers follow proper established and

        written protocols and procedures. In furtherance of its legal obligations, Defendant MDC

        operates and maintains a police department, the MDPD.

     12. Evans, at all times relevant to this complaint, was a duly appointed and ranked uniform

        patrol police sergeant of the MDPD, acting under color of law, employed by and serving

        under the authority of Defendant MDC. Defendant Evans is sued in his individual and

        official capacities. However, Evans was acting outside of his discretionary authority.

     13. Dalton, at all times relevant to this complaint, was a duly appointed and ranked uniform

        patrol police officer of the MDPD, acting under color of law, employed by and serving

        under the authority of Defendant MDC. Defendant Dalton is sued in his individual and

        official capacities. However, Dalton was acting outside of his discretionary authority.

     14. Zamorski, at all times relevant to this complaint, was a duly appointed and ranked uniform

        patrol police officer of the MDPD, acting under color of law, employed by and serving

        under the authority of Defendant MDC. Defendant Zamorski is sued in his individual and

        official capacities. However, Zamorski was acting outside of his discretionary authority.

     15. Taborda, at all times relevant to this complaint, was a duly appointed and ranked uniform

        patrol police officer of the MDPD, acting under color of law, employed by and serving
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 5 of 34



        under the authority of Defendant MDC. Defendant Taborda is sued in her individual and

        official capacities. However, Taborda was acting outside of her discretionary authority.

     16. At all times material hereto, the MDPD Officers were acting under color of state law and

        color of their authority as public officials and public employees of Defendant MDC.

        However, the MDPD Officers are not entitled to qualified immunity as they were acting

        outside their discretionary authority as their conduct was so reckless, willful, wonton and

        outrageous, and with total disregard for Ethan’s rights as well as against established law

        regarding interacting with mentally handicapped individuals, search-and-seizure

        procedures, and the justifiable use of deadly force.

     D. ALLEGATIONS OF FACT

            a. The Vandalism Report and Police Dispatch

     17. On March 22, 2016, Ethan suffered from Asperger’s Syndrome, a qualifying mental health

        illness under the ADA.

     18. During the evening of March 22, 2016, MDPD received a telephone report regarding

        vandalism to personal property in the neighborhood of the Rincon residence. Defendants

        Evans, Dalton, Zamorski, and Taborda, among other MDPD officers, responded to the call.

        Upon arrival in the neighborhood, the MDPD Officers contacted the complainant, who

        provided a description of the subject, Ethan. The MDPD Officers began looking for the

        person who matched the description of the subject.

     19. At some point in time, the four individual Defendants who had been given a description of

        Ethan, were advised that the subject, Ethan, was inside the Rincon residence where he

        lived.   At that time, Ethan was alone inside his home, not committing any crime

        whatsoever.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 6 of 34



     20. At that time, the vandalism had stopped, and there was no crime of any type in progress;

        the individual defendants, all MDPD police officers, nonetheless approached the Rincon

        residence.

     21. A neighbor called Ethan’s mother, Carmen Rincon, who drove home. Carmen met the

        MDPD Officers and called Ethan’s father, Carlos Rincon, who arrived shortly thereafter.

     22. Ethan’s mother told the MDPD Officers that Ethan was home alone and likely sleeping in

        his bedroom or listening to music with his headphones on; that Ethan suffered from

        Asperger’s Syndrome; and that she and her husband were in the process of getting their

        son professional help via their family attorney, Ramon de la Cabada, Esq. Ethan’s parents

        also assured the MDPD Officers that there were no firearms in the residence.

     23. Ethan’s parents called Mr. de la Cabada on their cell phone so he could explain to the

        MDPD Officers that he was in the process of filing a Baker Act petition to help Ethan

        because Ethan was behaving emotionally unstable for the last 48 hours.

     24. With Mr. de la Cabada on the line, Carlos Rincon handed his cell phone to Defendant Evans

        so he could understand Ethan’s history and mental health handicap to help the MDPD

        Officers assess how to handle the situation going forward.

     25. Defendant Evans terminated the phone call with Mr. de la Cabada and said, “I don’t need

        to talk to anybody.”

     26. At this point, the MDPD Officers had the following information: One, that Ethan may have

        committed the vandalism; Two, that no crime was in progress; Three, that Ethan was alone

        in the house; Four, that the house belonged to Ethan’s parents; Five, that there were no

        firearms inside the Rincon residence; Six, that there were no signs of Ethan having any

        intent to escape; Last, that there was absolute silence within the home. The MDPD
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 7 of 34



        Officers had no reason to believe that Ethan was a danger to anyone, including himself.

        These facts demonstrate the absence of any exigent circumstances that would justify the

        MDPD Officers to forcibly enter the Rincon residence without consent of the Plaintiffs or

        a search or arrest warrant.

     27. Nevertheless, the MDPD Officers were determined to enter the Rincon residence and

        confront Ethan. Neither Carmen nor Carlos Rincon consented to the MDPD Officers

        forcible entry into their home. It is clearly established law that police may not forcibly enter

        a residence to conduct a routine felony arrest without a warrant. Payton v. New York, 445

        U.S. 573 (1980).

     28. The MDPD Officers made no attempt to communicate with Ethan to have him voluntarily

        exit the residence so they could address him. The MDPD Officers also refused to allow

        Ethan’s parents to try to communicate with Ethan through a door or window.

     29. When the Plaintiffs begged for the opportunity to try to communicate with their son, the

        MDPD Officers became nasty and unnecessarily assertive.

     30. The MDPD Officers did not call for a trained negotiator, as they should have—especially

        in light of the fact they knew that Ethan was suffering from a mental health handicap.

     31. The MDPD Officers did not introduce into the residence a robotic device through which it

        could have attempted to communicate with Ethan.

     32. The MDPD Officers did not call the MDPD SWAT team, whose officers are highly trained

        on building entries and sweeps as well as searching for and securing suspects therein.

        SWAT Teams have unique weapons, tactics, and assets to use minimal force with

        maximum effect to accomplish any lawful police mission. SWAT teams have bulletproof
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 8 of 34



        shields to use in making an entry to confront a suspect; they have optics and robotics they

        can use to assess the risk.

                b. The Illegal Entry into the Rincon Residence & the Shooting

     33. The MDPD Officers demanded that the Plaintiffs open the front door or give them the keys

        for the Officers to open it. When Plaintiffs refused, the MDPD Officers threatened them

        with arrest.

     34. Fearing arrest and under extreme coercion and duress, Carmen Rincon reluctantly unlocked

        the front door of the residence.

     35. Defendants Evans, Zamorski, and Dalton – still without consent – then opened the front

        door and entered the Rincon residence.

     36. Meanwhile, Defendant Taborda remained at the front door, restraining the Plaintiffs from

        entering the residence or attempting to communicate with their son, Ethan. During this

        time, the Plaintiffs continuously begged the MDPD Officers to not go inside and instead to

        allow them to attempt to communicate with Ethan from the front door to attempt to

        convince Ethan to exit the residence.

     37. The layout of the Rincon residence – particularly to the left side where the shooting took

        place – is simplistic, but must be understood in order to appreciate why the MDPD Officers

        are liable individually for their conduct once inside the residence.

     38. The front door opens immediately into a living room. Upon entering through the front

        door, if one walks on the left side of the living room walking about 7-8 paces forward, a

        hallway to the left leads away from the living room and to the left wing of the residence

        where three bedrooms are located. This main hallway is approximately 20 feet long and

        “dead ends” into an intersecting, perpendicular hallway with doors into three bedrooms.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 9 of 34



        One bedroom is to the extreme left, then Ethan’s bedroom is approximately in the middle

        of the hallway and a third bedroom is to the extreme right.

     39. The total walking distance from the front door of the Rincon home to Ethan’s bedroom is

        approximately 15 - 20 paces. If one stands at the entry of the residence, normal

        conversation in Ethan’s bedroom is clearly audible. A hallway leads from the living room

        to the left to the door of Ethan’s bedroom creates a “tunnel effect” that enhances these

        acoustics. The MDPD Officers entered the Rincon residence in a “hunt mode” rather than

        in a manner calculated at communicating with and trying to convince Ethan to submit

        peacefully and exit his bedroom so they could talk to him in a safe, controlled environment.

        Evans, Dalton and Zamorski went down the left-hand hallway from the living room.

        Within seconds, the three MDPD Officers fired multiple gunshots killing Ethan. The

        MDPD Officers impatiently and cavalierly forced their entry into the Rincon home without

        consent, without a warrant, and without exigent circumstances. Once inside, they

        confronted, shot, and killed Ethan without legal justification.

     40. There was no communication – no warnings or commands – before the MDPD Officers

        unloaded a barrage of bullets at Ethan. The Plaintiffs and two neighbors close to the front

        door of the residence heard no yelling or orders by the MDPD Officers before shots rang

        out and Ethan was killed.

     41. Immediately after the shooting, Evans exited the house saying that Ethan was shot because

        he attacked the MDPD Officers with a pickaxe. Defendant Evans did not claim that he –

        or any other officer – warned Ethan to drop any pickaxe before firing upon him.

     42. The Plaintiffs were restricted and not allowed to enter the residence to tend to their son.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 10 of 34



      43. The Florida Department of Law Enforcement (“FDLE”) was called to handle the shooting

         investigation.

      44. In order to cover-up for her fellow officers and justify the shooting, Defendant Taborda

         lied to FDLE investigators by claiming that she heard yelling inside the residence before

         any shots were fired.

      45. In order to cover-up for themselves, the Defendant MDPD Officers refused to give

         voluntary statements to FDLE investigators for years. They deliberately waited until the

         FDLE finished their investigation and the Miami-Dade County State Attorney’s Office

         (“SAO”) “criminally cleared” them.         Plaintiffs allege that Defendants’ conduct was

         intended and calculated to obstruct the FDLE and SAO investigations, to make it difficult

         to reconstruct the events and objectively determine whether this shooting was justified.

      46. Under Brown v. City of Margate, 842 F. Supp. 515 (S.D. Fla. 1993), a law enforcement

         officer is not entitled to qualified immunity if the officer commits perjury or otherwise

         obstructs an investigation to deflect criminal or civil liability.

      47. While Defendant MDC, through the media, and via its spokesperson, stated that the

         shooting was in self-defense, alleging that Ethan wielded a pickaxe at the police officers,

         the forensic evidence and reconstruction of the shooting scene completely contradict and

         eviscerate that defense and reveals the defense as an intentional cover-up.

      48. Only Evans, Dalton, and Zamorski participated in and witnessed the shooting. Defendant

         Taborda did not see the shooting as she was restraining the Plaintiffs at the front door of

         the residence. Ethan was dead. It is therefore logical and evident that the MDPD

         spokesperson spoke of the events inside the Rincon residence based on information from

         at least one of the MDPD Officers involved in the shooting of Ethan, despite the shooting
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 11 of 34



         officers’ assertion of the Garrity privilege to refuse to give statements to an investigative

         agency. The circumstances indicate that at least one MDPD Officer made self-serving

         statements to the MDPD spokesperson to provide the press a false narrative concerning the

         circumstances of the shooting and to seek to establish a false basis for the assertion and

         justification of the shooting as self-defense.

      49. A reconstruction of the scene of the shooting admits of only one conclusion: Ethan was

         well inside his bedroom at the time he was shot and killed, notwithstanding the fact that he

         posed no clear and present danger of serious bodily injury or death to any of the Defendant

         MDPD Officers. The reconstruction conclusively shows that all of the shooting officers

         were well outside of Ethan’s bedroom in different positions within the two intersecting

         hallways. The reconstruction of the trajectory of some of the projectiles shows that one of

         the shooting officers fired upon Ethan blindly through a wall and door casing while Ethan

         was still inside his room, where he could not even be seen by the shooting officer.

      50. Furthermore, the door to Ethan’s room did not swing a full 90 degrees inward because it

         was partially obstructed by furniture against the wall of Ethan’s bedroom; the bedroom

         door opened only approximately 70 degrees. As a result, Ethan could not have wielded the

         pickaxe in any menacing way. Considering Ethan’s body dimensions – height and width –

         and the dimensions of the pickaxe, along with the door’s aperture, it was not possible for

         Ethan to wield a pickaxe in any menacing way within the confined space at the threshold

         entrance to his bedroom where the reconstruction shows he was standing when he allegedly

         threatened the police with a pickaxe.

      51. Additionally, no stipling was found on Ethan´s body. This is significant because it

         indicates that none of the 10 or 11 rounds fired at Ethan, all were fired at more than 5 to 6
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 12 of 34



         feet from Ethan. In short, none of the shooting officers could possibly have had a

         reasonable fear of serious bodily injury or death when they shot Ethan.

      E. CUSTOMS, POLICIES, AND PRACTICES

      52. The MDPD has customs, policies, and practices that result in the deprivation of

         constitutional rights of Miami-Dade County citizens, including the excessive use of force

         – including firearms – resulting in unnecessary injury and/or death. Even the most cursory

         of reviews of news stories shows ample evidence of a pattern of such customs, policies,

         and practices on the part of MDPD and its officers.

      53. In 2011, MDPD officers approached Calderin, a 25-year-old male with no prior criminal

         history, and asked if he had any weapons. Calderin admitted he had a knife and in a slow

         and non-threatening manner displayed the knife, which was in a sheath that he was

         carrying. MDPD officer Schottenheimer approached from behind another officer, who did

         not draw his/her weapon, and fired at Calderin once. Officer Schottenheimer then fired

         three more rounds into Calderin’s back. The victim had turned around as a result of the

         first round, which had struck Calderin in the front of his body. Based upon information

         and belief, none of the MDPD officers involved in this incident were disciplined,

         terminated, or required to undergo remedial training.

      54. In 2012, MDPD officers approached Barnes, who was walking peacefully in public with a

         friend. Other MDPD officers, in an unmarked vehicle, raced to their location, scaring

         Barnes and his friend. Out of fear, both Barnes and his friend to run away. The MDPD

         officers did not identify themselves, but instead drew their weapons; one of them shot

         Barnes in the leg. Although the first shot had disabled Barnes, an officer fired a second

         round into Barnes’s left side without justification or provocation. Based upon information
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 13 of 34



         and belief, none of the MDPD officers involved in this incident were disciplined,

         terminated, or required to undergo remedial training.

      55. In 2010, Soto appeared, accompanied by her father, at the Miami-Dade County Building

         Code Compliance Office to appear for a Board of Rules and Appeals meeting. An argument

         ensued between Soto and a county official. Two plainclothes MDPD officers ordered Soto

         to leave the building. The officers followed Soto into the elevator and once therein began

         to beat Soto and shoved her father, ripping his shirt and causing him to bleed. The officers

         then placed Soto in a patrol car with the windows rolled up and no ventilation and left it

         parked in the direct sunlight. They drove to a private location and spoke to an individual

         who would not allow Soto to see his/her face. That conversation lasted about an hour while

         Soto remained “baking” inside the police car. The MDPD officers then drove to a gas

         station for no known reason. Ultimately, Soto passed out. Based upon information and

         belief, none of the MDPD officers involved in this incident were disciplined, terminated,

         or required to undergo remedial training.

      56. On March 4, 2014, two MDPD officers shot and killed Federico Osorio in his own home

         after Osorio’s mother Martha Fajardo informed the officers that her son had a history of

         mental illness. Osorio was home alone and committing no crime at the time of the shooting.

         Based upon information and belief, none of the MDPD officers involved in this incident

         were disciplined, terminated, or required to undergo remedial training.

      57. On November 14, 2010, Gladys Cordoves, who suffered from post-traumatic stress

         syndrome, severe panic disorder, and recurrent major depression, was walking peacefully

         at a mall with her service dog. Mall security personnel objected to her entering into a store,

         stating that no pets were allowed. Cordoves objected and an argument ensued. MDPD
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 14 of 34



         officer Pompee was summoned and arrived. Pompee aggressively arrested Cordoves,

         placing her in a bear hug and lifting her off the floor. The police officer roughly and

         unjustifiably manhandled Cordoves, slamming her up against a glass pane on the side of

         the store. The officer was given notice that he was dealing with a mentally handicapped

         individual. The officer squeezed Cordoves so hard that she stopped breathing. The officer

         mocked her, claiming that she was faking her condition. Fire rescue was called and a

         defibrillator was used. Cordoves was taken to the emergency room at Baptist Memorial

         Hospital, where she was treated and later released. Based upon information and belief,

         none of the MDPD officers involved in this incident were disciplined, terminated, or

         required to undergo remedial training.

      58. On October 3, 2010, Elsa and Gustavo Martinez were at a restaurant where two MDPD

         officers were working off-duty details. The Martinezes argued and MDPD officers Huerta

         and Fleitas intervened. The officers physically attacked Gustavo Martinez and then placed

         him under arrest. The arrest report describes the incident in a manner consistent with

         justification for the use of force and probable cause for the arrest. Unfortunately for MDC

         and Officers Huerta and Fleitas, a mall surveillance camera recorded a video of the entire

         episode. The video entirely contradicted the sworn testimony of the officers’ arrest

         affidavit. Neither officer Huerta nor Fleitas was disciplined, terminated, or was required

         to undergo remedial training for the event or for their perjury.

      59. On April 23, 2010, as the Robertsons, the owners of Vanessa’s Café were closing their

         restaurant at the time that several MDPD officers entered, claiming they were investigating

         a robbery suspect whom they believed to be on the premises. When the Robertsons assured

         the officers that the suspect was not there, officer Ramirez verbally and physically abused
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 15 of 34



         one of them. The officer struck Mr. Robertson with a closed fist, sending the 56-year-old

         man to the ground. Other officers grabbed 58-year-old Vanessa Robertson (who suffered

         from symptoms of a stroke) by the throat and threw her into one of the restaurant’s booths.

         The officers subsequently continued to assault both Robertsons. Despite the officers’

         charging the Robertsons with battery on law enforcement officers, the SAO dismissed all

         criminal charges. Based upon information and belief, none of the MDPD officers involved

         in this incident were disciplined, terminated, or required to undergo remedial training.

      60. In May of 2015, MDPD officers engaged an outrageous shooting spree in the middle of a

         residential area. Adrian Montesano, 27, robbed a Walgreens and then, in a nearby trailer

         park, shot officer Saul Rodriguez. By 5 a.m., a massive manhunt had ensued to locate

         Montesano, who had stolen Rodriguez’s patrol vehicle. Montesano drove the police vehicle

         to his grandmother’s house and fled in her blue Volvo. It is not known when, or how, but

         Corsini Valdes, 50, who had not taken part in Montesano’s crime spree, joined Montesano

         in the Volvo. After a wild chase, Montesano crashed the Volvo in the backyard of a

         townhouse on 65th street, just off 27th Avenue. The car was wedged tight between a tree

         and a light pole, with no chance of moving. Witness Anthony Vandiver said that in less

         than a minute the police opened fire, shooting more than 50 times into the Volvo. “They

         were saying put your hands up, and the guys were still moving after they shot maybe 50,

         60 times. And the guy tried to put his hands up. And as soon as he put his hands up, it

         erupted again. And that was it for them. That guy tried his best to give up.” Witnesses said

         the two men in the Volvo were trying to surrender but the police officers just kept shooting

         the unarmed suspects. Neither man – like Ethan here – had a firearm. No weapons were

         found in the Volvo. Montesano and Valdes were not the only ones struck by the huge
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 16 of 34



         number of bullets shot from M4 assault rifles and high-capacity handguns. Two officers

         were hit in the crossfire, one officer shot in the arm, and the other hit in the arm and grazed

         on the head, an injury that could have been fatal had it been half an inch to the right. Two

         others sustained ruptured eardrums from the deafening blasts. Residents were fortunate not

         to have been shot in the wild and uncontrolled shooting. “It was like the Wild Wild West,

         man, crazy,” said Vandiver, who barely made it through the back door of his home before

         the gunfire erupted. “Shooting just wild; shooting all over the place. Bullets could have

         come through the window. Anything could have happened man. They weren’t thinking,

         they weren’t thinking at all,” said another witness who requested that his name not be

         published for fear of retaliation. This indiscriminate shooting by MDPD officers shows

         that they have lost sight of their training and failed to coordinate their actions. The

         irresponsible shooting endangered the public as well as the officers themselves. Another

         neighbor stated that officers were laughing as the bullet-riddled bodies of Montesano and

         Valdes were pulled from the Volvo. “The policemen that had on the black and white vests

         were out there laughing like it was so funny,” a neighbor told CBS. Senior commanders

         admitted they are very lucky more officers were not seriously hurt or killed. Even more

         haunting is the danger the residents in the area faced. At the time of the shooting, parents

         were getting their kids ready for school and across the street men and women stood exposed

         on a Metrorail platform. “Get all the officers off to the side. We’ve got to get rescue in

         here,” one panicked officer could be heard saying on a radio transmission. “There’s too

         many officers here! Back them up!” Adrian Montesano and his passenger, Corsini Valdes,

         were long dead by that time, but officers continued to fire. “That was it for them. That guy
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 17 of 34



         tried his best to give up,” Vandiver recounted. “I swear to God; on everything I love, my

         kids, my momma, everything. I seen it all.”

      61. MDPD’s customs, policies, and practices resulting in constitutional violations have not

         discontinued in recent years. Indeed, the pattern continues as of today.

      62. On February 12, 2018, MDPD officers approached an 84-year-old man, Raymond Bishop,

         who, while armed and threatening to kill himself, did not pose a threat to anyone else and

         immediately fired upon him, causing his death.

      63. On May 23, 2018, MDPD officers lost sight of a vehicle, which fled from the police after

         committing a traffic infraction. The officers later found the vehicle and saw three males

         trying to remove its license plate. Although none of the three subjects were armed or posed

         any threat to the MDPD officers or anyone else, one of the subjects, Antonio Levan Daines,

         was shot but survived.

      64. On September 7, 2018, a MDPD officer approached a male who was doing nothing except

         “acting erratically” at the Miami International Airport. Officers fired their weapons upon

         and injured the subject.

      65. On or about November 22, 2018, MDPD officers shot an unarmed teenager near the 3100

         block of SW 146th Avenue. The 15-year-old boy was involved an altercation with his

         guardian; he had been off his medications, causing his erratic behavior. The police

         responded and while four officers were trying to subdue the teenager, he was shot in the

         torso. There was no weapon found on the teenager. This was not a “rookie officer” involved

         shooting. Rather, the officer was Ronald Neubauer was a 28-year veteran. And, this was

         Neubauer’s second shooting in 2018 – in March, he was one of two officers who fired at

         and struck a disoriented motorist, Jahmal Parker, who stole a taser from a police officer.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 18 of 34



         Juan Perez, the MDPD Director, made an admission against the interests of the MDPD, “I

         have a lot of concerns as to what happened here so far.”

      66. Based upon information and belief, none of MDPD officers involved in any of the incidents

         alleged above were disciplined, terminated, or required to undergo remedial training.

      67. Even a single act that is as outrageous as the shooting and killing of Ethan inside his

         bedroom in the Rincon residence is sufficient to establish customs, policies, and practices.

         Oklahoma City v. Tuttle, 471 U.S. 808 (1985).

      68. Concerning the individual Defendants inside the Rincon residence – Evans, Dalton, and

         Zamorski – through even a cursory review of their MDPD Employee Profiles, which are

         public records, it is apparent that excessive use of force is common and routine both at

         MDPD in general and among these Officers particularly. Specifically, from 1998 through

         2016, 28 complaints of excessive use of force were made against Dalton; from 1996

         through 2016, 9 complaints of excessive use of force were made against Zamorski; and

         from 1999 through 2016, 7 complaints of excessive use of force were made against Evans.

         There is no evidence that MDC, or anyone, took any remedial or punitive action against

         any of the three Defendants, or required any retraining or counseling. In short, the

         Defendant MDC by its inaction acquiesced to this type of behavior – routine excessive use

         of force – as acceptable, resulting in a pattern and practice of routine excessive use of force

         coupled with a complete failure by MDC to take any remedial action.

      69. In the past 20 years the MDPD has had an unusually high turnover of police chiefs. Despite

         the well-known and well-documented history and pattern of improper use of force and

         unjustified use of lethal force, there is no evidence of any remedial action taken by the

         MDPD. As a result, the unjustified use of force, including deadly force, has become
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 19 of 34



         common and routine, to the extent that it is now, and was during 2016 at the time Ethan

         was killed, a pattern and practice of behavior for MDPD police officers and the Defendant

         MDC.

      F. DAMAGES AND ATTORNEY’S FEES (FOR APPLICABLE CLAIMS)

      70. Pursuant to Florida’s Wrongful Death Act, Fla. Stat. §§ 768.17 et seq., the survivors of

         Ethan Rincon and the Personal Representatives of his estate are entitled to recover the

         following damages suffered as the result of Ethan’s death:

          a. Future loss of support and services from the date of death, reduced to present value;

          b. The value of loss of support and services from the date of decedent’s death, reduced

             to present value;

          c. The survivors’ mental pain and suffering from the date of death; and

          d. Medical and/or funeral expenses due to the decedent’s injuries or death.

      71. As Personal Representatives of their son’s estate, Carmen and Carlos Rincon may recover

         for the decedent’s estate the following:

          a. The loss of prospective net accumulations beyond death, reduced to present value; and

          b. Medical or funeral expenses due to the decedent’s injuries or death that have become

             a charge against the estate or that were paid by or on behalf of decedent.

      72. In their claims pursuant to 42 U.S.C. § 1983, the following damages may additionally be

         recovered:

          a. The estate is entitled to recover hedonic damages suffered by the decedent. Hedonic

             damages are the value determined by the trier of fact of Ethan Rincon’s past and future

             loss of enjoyment of life; and
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 20 of 34



          b. The survivors are entitled to recover damages suffered for the deprivation without due

              process of their constitutionally protected interests in their relationship with Ethan, as

              guaranteed by the Fourteenth Amendment and state law, as incorporated into 42 U.S.C.

              § 1983.

      73. Plaintiffs have retained legal counsel in this matter and are obligated to pay counsel

         reasonable fees for their services.

      74. As to the claims pursuant to the ADA, Plaintiffs seek damages under Title II of the ADA

         and Gebser v. Lago Vista Independent School District, 524 U.S. 274 (1998). Plaintiffs

         further seek an award of attorney’ fees under 42 U.S.C. § 12205.

      75. As to all claims made pursuant to 42 U.S.C. § 1983, Plaintiffs are entitled to an award of

         attorney’s fees pursuant to 42 U.S.C. § 1988 when they prevail on any one or more of those

         claims.

      76. As against the four Defendant MDC Officers, Plaintiffs seek an award of punitive damages.

   COUNT I –VIOLATION OF AMERICANS WITH DISABILITIES ACT (AS TO ALL
   DEFENDANTS)

      77. Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

      78. At the time of the shooting, any criminal mischief, the alleged vandalism to property, was

         over; it was not in progress. It was a crime against property and thus not a forcible felony

         or one of grave severity.

      79. At the time of the shooting, Ethan did not pose an immediate threat to the safety of the

         MDPD Officers or others. He was in his bedroom either asleep or awake listening to music

         on his earphones.

      80. Ethan was not actively resisting arrest or attempting to evade arrest by flight.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 21 of 34



      81. The ADA requires public entities to make reasonable modifications to rules, policies, and

          practices to ensure that individuals with disabilities are not discriminated against by public

          entities or excluded from or denied the benefits of services, programs, or activities of public

          entities.

      82. Conflict Intervention Team (“CIT”) training is a program specifically designed for law

          enforcement officers to evaluate and de-escalate potentially volatile situations involving

          individuals with potential mental health concerns. Officers employed by Defendant MDC

          have received or should have received CIT training, and its police department, MDPD,

          required or should have required CIT training for all of its police officers.

      83. It was unreasonable and improper for the MDPD Officers not to recognize that Ethan

          presented a mental health concern and to pursue alternative means, some of which are

          provided for under the CIT protocol.

      84. Plaintiffs allege that Defendant MDC, by and through the MDPD and the MDPD Officers,

          either:

      -   Failed to implement the CIT Training Program;

      -   Improperly or insufficiently trained its officers under the CIT Training Program; or

      -   Did not enforce or mandate its officers use of the CIT training.

      85. Plaintiffs allege that the MDC Officers either:

      -   Did not have CIT training;

      -   Were not adequately trained under the CIT training protocol; or

      -   Disregarded their CIT training.

      86. As a direct and proximate result of these failures, the Defendants violated the ADA,

          resulting in Ethan’s death.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 22 of 34



      87. At the outset, the MDPD Officers were made aware of Ethan’s disability. Each MDPD

          Officer had the authority to address the discrimination and other ADA violations but did

          not.

      88. Ethan’s rights under the ADA were violated by all of the Defendants in failing to make

          reasonable modifications to rules, policies, or practices, including the failures discussed

          above.

      89. The Plaintiffs seek damages as enumerated in Section F herein.

          WHEREFORE, the Plaintiffs demand judgment against Defendant MDC and the MDPD

   Officers for their damages, attorney’s fees, punitive damages, costs, and all other available relief.

   COUNT II - TITLE 42 U.S.C. §1983 – WRONGFUL DEATH RESULTING FROM
   EXCESSIVE USE OF FORCE AGAINST ETHAN (AS TO ALL FOUR MDPD
   OFFICERS)

      90. Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

      91. On or about March 22, 2016, Evans, Dalton, Zamorski and Taborda were acting under

          color of state law as members of the MDPD. Evans, Dalton, Zamorski, and Taborda

          subjected Ethan to the deprivation of rights and privileges secured to him by the

          Constitution of the United States, including the constitutional right to not be deprived of

          his life and liberty; the right to not be deprived of due process of law; the right to be free

          from the use of excessive force against his person; the right to be free from unlawful

          searches and seizures under the Fourth, Sixth, and Fourteenth Amendments to the United

          States Constitution; and the right to not be subjected to cruel and unusual punishment under

          the Eight Amendment to the United States Constitution.

      92. On March 22, 2016, Evans, Dalton, and Zamorski, while acting outside of their

          discretionary authority with the MDPD, unlawfully entered the Rincon residence,
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 23 of 34



         presumably to confront and arrest Ethan; Taborda remained outside the Rincon home

         restraining Carlos and Carmen Rincon from entering the residence and failed to intervene

         in the actions of the shooting officers.

      93. Evans, Dalton, and Zamorski did not have probable cause, a search warrant, nor the valid

         consent of Ethan or of his parents to enter the home. Taborda knew that her fellow officers

         did not have probable cause, a search warrant, nor the consent of Ethan’s parents to enter

         the Rincon residence. The Defendant Officers did not have probable cause or an arrest

         warrant to arrest Ethan. There were no exigent circumstances allowing Evans, Dalton, and,

         Zamorski to enter the residence and/or arrest Ethan. Ethan was home alone and the

         Defendants were aware of that fact. Taborda failed to take any action to prevent her fellow

         officers from illegally entering the Rincon residence and shooting Ethan unjustifiably.

      94. Ethan did not take any action that objectively or subjectively could have been perceived as

         posing any threat to the safety of MDPD Officers or anyone else.

      95. Without legal justification, Evans, Dalton, and Zamorski forcibly entered the Rincon home

         and once therein suddenly shot and killed Ethan without cause. Taborda did nothing,

         despite her ability to do so, to prevent the illegal entry into the home and shooting.

      96. Evans, Dalton, and Zamorski used excessive, unreasonable, and unnecessarily dangerous

         levels of force not reasonably necessary to accomplish the purpose of the moment. Their

         decisions and actions were in contravention of accepted law enforcement standards relating

         to: the entry of a structure, dealing with a person suffering from a mental health problem,

         dealing with a potentially “barricaded” subject, making a routine arrest, and the use of

         deadly force.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 24 of 34



      97. The shooting death of Ethan by Evans, Dalton, and Zamorski was the result of an

         outrageous mishandling of a situation by all four officers present at the residence. At the

         time of their entry into the Rincon residence, there was no emergency. The entry,

         confrontation, and shooting were in violation of clearly established constitutional law

         under the Fourth, Sixth, Eighth, and Fourteenth Amendments to the United States

         Constitution, guaranteeing the rights to be free from unreasonable search and seizure, to be

         free from cruel and unusual punishment, and the right to due process.

      98. Evans, Dalton, Zamorski, and Taborda are not entitled to qualified immunity because no

         reasonable police officer acting under these circumstances would have entered the

         residence in the first place, let alone attempt to engage Ethan or resort to the use of deadly

         force against Ethan as these Defendants did, and any reasonable officer observing such

         behavior by fellow officers would have intervened and prevented the fellow officers from

         entering the residence or shooting Ethan.

      99. Evans, Dalton, and Zamorksi fired their weapons against Ethan. Their actions, in concert,

         contributed to the constitutional violations resulting in Ethan’s death. Evans, Dalton, and

         Zamorksi had no lawful right to enter the home and no probable cause to arrest Ethan,

         especially to make a routine arrest.

      100.       While Evans, Dalton, and Zamorski enjoyed the benefit of Garrity protection, they

         were not prohibited from giving voluntary statements to FDLE and they failed and refused

         to do so, triggering an inference of their guilt for pleading and proof purposes. Their failure

         to cooperate with FDLE and give statements regarding the shooting – now in this civil

         action – creates an adverse inference against them. However, one or more of them

         conveniently leaked to the MDPD spokesperson that Ethan had attacked them with a
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 25 of 34



           pickaxe in order to falsely create a sense in the community – and one that would serve them

           well with the FDLE and SAO – that this was a justified shooting.

       101.        As a direct and proximate result of the acts described herein, Carmen and Carlos

           Rincon as the Personal Representatives of the Estate of Ethan Rincon, have been damaged

           as enumerated in section F herein.

       102.        Evans’s, Dalton’s, Zamorski’s, and Taborda’s actions were willful, wanton, and

           outrageous and warrant a claim for punitive damages.

           WHEREFORE, the Plaintiff demands judgment against Defendant MDC Officers Evans,

   Dalton, Zamorski, and Taborda for their damages, attorney’s fees, punitive damages, costs and all

   other available relief.

   COUNT III - TITLE 42 U.S.C. §1983 - WRONGFUL DEATH RESULTING FROM
   EXCESSIVE USE OF FORCE AGAINST ETHAN (AS TO DEFENDANT MDC)

       103.        Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

       104.        At all times material hereto, the Defendant MDC, as shown by the acts and

           omissions of its employees, including all four MDPD Officers named as Defendants herein,

           permitted, caused, and tolerated a pattern or practice of unjustified, unreasonable, and

           illegal searches; illegal arrests; use of excessive force against members of the public;

           mishandling of in-custody arrestees; and covering-up of misconduct, including by lying

           and perjury, by police officers of the MDPD. Although such acts were improper, officers

           involved were not prosecuted and/or disciplined or otherwise required to undergo

           retraining. Some of said incidents were in fact covered up with official claims that their

           acts were justified and proper. As a result, the MDPD, including Defendant MDPD

           Officers, were caused and encouraged to believe that the members of the public could be

           subjected to unlawful arrests, illegal use of force, mishandling of members of the public
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 26 of 34



         after their arrest, cover-ups, obstruction of justice, lying and perjury, and that said improper

         or illegal conduct would, in fact, be permitted by the Defendant MDC.

      105.       The cited conduct represents a pattern in which citizens were abused, injured,

         endangered, or killed by the sometimes negligent and other times intentional and/or

         reckless misconduct of the MDPD’s police officers and/or that serious incompetence or

         misbehavior was widespread throughout the MDPD.

      106.       Defendant MDC has maintained a system of review of incidents of abuse of lawful

         authority such as illegal or excessive use of force and unlawful detentions and/or arrests

         and/or searches, among other things, as well as the mishandling of in-custody arrestees by

         police officers; and complaints thereof; cover-ups by he MDPD of police misconduct;

         lying, perjury, and obstruction of justice by several police officers; a tolerance for

         untruthfulness by its police officers which has failed to identify the unlawful use of force

         and/or seizures by failing to appropriately discipline, and/or supervise, and/or retrain, to

         the extent that it has become the de facto policy and custom of the Defendant MDC to

         tolerate such acts by its police officers.

      107.       Defendant MDC through the MDPD, has maintained a long-standing and

         widespread history of failing to properly hire, and/or train, and/or supervise, and/or

         discipline its police officers for, among other things, illegal use of force; unlawful arrests;

         misconduct in dealing with in-custody arrestees; cover-ups by the MDPD of police

         misconduct; and a tolerance for untruthfulness by its police officers, even though it had

         notice of this unlawful conduct by its employees.

      108.       The foregoing acts, practices, omissions, policies, or customs of the Defendant

         MDC caused police officers, including Defendant MDPD Officers, to believe that such
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 27 of 34



          acts such as described, supra, would not be investigated or sanctioned, but instead would

          be tolerated, with the foreseeable result that officers, including Defendant MDPD Officers

          were more likely to use excessive or improper force, cover-up police misconduct, and make

          unlawful seizures and arrests.

      109.        Ethan was a victim of said abuses of lawful authority, and said illegal acts were the

          direct result of the previously described pattern of acts, omissions, practices, polices, or

          customs of the Defendant MDC.

      110.        As a direct and proximate result of the acts described above, in violation of the

          United States Constitution, Ethan´s civil rights were violated. His residence was entered

          without consent or warrant. He was arrested without probable cause or warrant. He was

          shot and killed without warning or justification.

      111.        Carmen and Carlos Rincon, as the Personal Representatives of the Estate of Ethan

          Rincon, have suffered damages as enumerated in Section F herein.

          WHEREFORE, the Plaintiffs demand judgment against Defendant MDC for their

   damages, attorney’s fees, costs, and all other available relief.

   COUNT IV – COMMON-LAW CONSPIRACY CLAIM (AS TO ALL FOUR MDPD
   OFFICERS)

      112.        Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

      113.        All four MDPD Officers conspired, confederated, agreed, and collaborated to avoid

          their exposure to civil, criminal, and administrative liability for this unlawful entry, search,

          and unjustified shooting.

      114.        The objective of the conspiracy was to avoid such liability.

      115.        The manner and means of the conspiracy were as follows: the MDPD Officers

          directly involved in the shooting – Evans, Dalton, and Zamorksi – asserted their Garrity
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 28 of 34



           rights and refused to give statements to FDLE or the SAO while Taborda gave materially

           false statements to FDLE to exonerate her fellow officers. Two components of her

           statements were false and knowingly false when made and obstructed justice in two critical

           ways.

       116.          Taborda’s first false statement was that Ethan’s parents consented to entry of

           residence. Taborda’s second false statement was that there was a loud verbal exchange by

           and between the MDPD Officers and Ethan before the shooting.

       117.          Three overt acts to accomplish the conspiracy were: the Garrity assertions by

           Evans, Dalton, and Zamorski; Taborda’s false statements to FDLE; and a false claim by

           one or more of the MDPD Officers to the MDPD spokesperson, that Ethan attacked the

           MDPD Officers with a pickaxe.

       118.          These overt actions were in furtherance of the conspiracy to deprive Ethan of his

           constitutional rights.

       119.          Each of the MDC Officers understood, accepted, and either explicitly or implicitly

           knew that his/her overt actions would result in the deprivation of Ethan’s rights as alleged

           herein.

       120.          As a direct and proximate result of the acts described above, Carmen and Carlos

           Rincon as the Personal Representatives of the Estate of Ethan Rincon have been damaged

           as enumerated in Section F herein.

           WHEREFORE, the Plaintiffs demand judgment against Defendant MDPD Officers for

   their damages, attorney’s fees, costs, and trial by jury for all issues so triable by right.

   COUNT V – STATE TORT-WRONGFUL DEATH CLAIM/HOMICIDE (AS TO
   DEFENDANTS EVANS, DALTON, AND ZAMORSKI)

       121.          Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 29 of 34



      122.         This is an action for damages brought pursuant to the Florida Wrongful Death Act,

         §§ 768.16 to .26, Florida Statutes. Carmen and Carlos Rincon were named Personal

         Representatives of Ethan Rincon’s Estate, and are Ethan’s statutory survivors.

      123.         On March 22, 2016, Evans, Dalton, and Zamorski, while acting outside of their

         discretionary authority with MDPD, engaged in an unnecessarily dangerous confrontation

         inside the Rincon residence with Ethan, who, at the time was a threat to neither himself nor

         others.

      124.         Evans, Dalton, and Zamorski did not have the consent of Ethan nor of his parents

         to enter into the home. They did not have probable cause to arrest nor an arrest warrant to

         cause Ethan’s “routine” arrest. They had no search warrant for his residence.

      125.         Evans, Dalton, and Zamorski had no reason to believe that there was any clear and

         present danger posed to anyone because Ethan was home alone and the police were aware

         of that fact.

      126.         Ethan did not take any action that objectively or subjectively could have been

         perceived as posing any threat to the safety of the MDPD Officers or anyone else.

      127.         Without legal justification, Evans, Dalton, and Zamorski forcibly entered the home.

         Rather than attempt to convince Ethan to come out so that he could be addressed, Evans,

         Dalton, and Zamorski instead indiscriminately hunted him down and suddenly opened fire

         on him, killing him without cause or justification.

      128.         Evans, Dalton, and Zamorski used excessive, unreasonable, and unnecessarily

         dangerous levels of force not reasonably necessary to accomplish the purpose of the

         moment. Their decisions and actions were in contravention of accepted law enforcement
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 30 of 34



          standards relating to the entry of a structure, relating to dealing with a person suffering

          from a severe mental health problem, and relating to the use of force.

      129.        The shooting death of Ethan by Evans, Dalton, and Zamorski was the result of an

          outrageous mishandling of a situation.

      130.        Evans, Dalton, and Zamorski intentionally shot and killed Ethan without

          justification.   Ethan offered no resistance. Ethan did not give any of these officers

          reasonable cause to believe that he could inflict serious bodily injury or death upon any of

          them.

      131.        Evans, Dalton, and Zamorski are not entitled to any immunity since no reasonable

          police officer acting under these circumstances would have entered the residence in the

          first place, nor attempt to engage Ethan and kill him, as these officers did.

      132.        While Evans, Dalton, and Zamorski enjoyed the benefit of Garrity protection, they

          were not prohibited from giving voluntary statements to FDLE and they failed and refused

          to do so, triggering an inference of their guilt. Their failure to cooperate with FDLE and

          give statements regarding the shooting creates an adverse inference against them in this

          civil action.

      133.        As a direct and proximate result of the acts described herein Carmen and Carlos

          Rincon as the Personal Representatives of the Estate of Ethan Rincon have been damaged

          as enumerated in section F herein.

      134.        Evans’s, Dalton’s, and Zamorski’s actions were willful, wanton, and outrageous

          and warrant a claim for punitive damages.

       WHEREFORE, the Plaintiffs demand judgment against Defendants Evans, Dalton, and

   Zamorski for their damages, attorney’s fees, punitive damages, costs, and all other available relief.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 31 of 34



   COUNT VI – STATE TORT – WRONGFUL DEATH – GROSS NEGLIGENCE (AS TO
   ALL FOUR MDPD OFFICERS)

      135.       Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

      136.       This is an action for damages brought pursuant to the Florida Wrongful Death Act,

          §§ 768.16 et seq, Florida Statutes. Carlos and Carmen Rincon were named Personal

          Representatives of Ethan Rincon’s Estate.

      137.       MDPD Officers have a common-law duty to exercise reasonable care in carrying

          out their law-enforcement responsibilities.

      138.       Defendant MDPD Officers breached that duty when they wrongfully entered the

          Rincon residence and shot Ethan, resulting in his death.

      139.       Alternative reasonable means of handling the situation were available to the MDPD

          Officers.

      140.       The Defendant MDPD Officers’ conduct was more than ordinary neglect. Their

          conduct was grossly outrageous, reckless, and with total abandon and disregard for Ethan’s

          rights. They had no legal basis to force entry into his home; they had no legal right to search

          his home. They had no reason or probable cause to arrest him. They had no justification

          to use deadly force upon him.

      141.       As a direct and proximate result of Defendant MDPD Officers’ breach of duty,

          Ethan was killed.

      142.       As a further direct and proximate result of Defendant MDPD Officers’ breach of

          duty, Carlos and Carmen Rincon as Personal Representatives of the Estate of Ethan Rincon

          suffered damages as enumerated in Section F herein.

          WHEREFORE, Plaintiffs, Carlos and Carmen Rincon, seek judgment against Defendants

   Evans, Zamorski, Dalton, and Taborda and damages as enumerated in Section F herein.
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 32 of 34



   COUNT VII – STATE TORT CLAIM – INTENTIONAL INFLICTION OF EMOTIONAL
   DISTRESS (AS TO ALL MDPD OFFICERS)

      143.       Plaintiffs reallege ¶¶ 1 through 76, supra, and incorporate them as if fully stated.

      144.       Defendant MDPD Officers’ conduct was extreme and outrageous and was

         intentional and/or done recklessly.     Defendants Evans Dalton, Zamorsky, and Taborda

         were all four informed by Carmen and Carlos Rincon that their son, Ethan, suffered from

         Asperger’s Syndrome, a condition which, as presumably trained police officers, they

         should have known was a condition on the Autism Spectrum. Moreover, Carmen and

         Carlos Rincon told the four individual Defendants that Ethan was likely in his room

         listening to music and that there were no firearms in the residence.

      145.       The MDPD Officers’ acts described above went beyond the bounds of human

         decency, let alone the confines of the law, and were virtually certain to and did in fact result

         in emotional distress to the Plaintiffs. Defendant Taborda restrained Carmen and Carlos

         Rincon at the entrance to the residence, forcing them to remain present but preventing them

         from entering the home during the time that the three other individual Defendants

         unlawfully entered the residence with guns drawn. Carmen and Carlos Rincon were caused

         to witness and hear the entry into the residence and the subsequent gunfire ending Ethan’s

         life.

      146.       As a result of witnessing the unlawful entry, hearing the unlawful gunfire, and being

         restrained from leaving the entrance of the residence – thus forcing them audibly to witness

         the death of their son, Ethan, Plaintiffs, Carmen and Carlos Rincon, experienced and

         continue to experience severe emotional distress. The experience of being forced to stand

         by helplessly while their son, Ethan, was assaulted, shot, and killed by three armed police
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 33 of 34



          officers inside of his own home undeniably caused severe and extreme emotional distress

          on the part of Carmen and Carlos Rincon.

      147.          As a direct and proximate cause of Defendant MDPD Officers’ conduct, Carmen

          and Carlos Rincon have suffered severe physical, mental and emotional injuries, and loss

          of enjoyment of life as heretofore alleged.

      148.          At all times relevant hereto Defendant MDPD Officers were acting outside the

          scope of their authority and in bad faith or with a malicious purpose or in a manner

          exhibiting wanton and willful disregard of the human rights rendering each individually

          liable.

      149.          Plaintiffs have met all conditions precedent to this action or they have been waived.

          WHEREFORE, in light of the foregoing, the Plaintiffs, Carmen and Carlos Rincon,

   individually, pray that this Honorable Court enter judgment against the Defendant MDPD Officers

   and award compensatory damages for mental pain and suffering as well as punitive damages, along

   with all other relief the Court deems proper and just.



                                         JURY TRIAL DEMAND

   Plaintiffs demand trial by jury on all counts and on all issues so triable.



          Dated this 3rd day of June, 2019.

                                                  Respectfully submitted,


                                                  By: /s/ Richard Diaz
                                                  __________________________
                                                  Richard J. Diaz, Esq.
                                                  Richard J. Diaz, P.A.
                                                  F.B.N. 0767697
Case 1:16-cv-22254-DPG Document 96 Entered on FLSD Docket 06/03/2019 Page 34 of 34



                                      3127 Ponce de Leon Blvd.
                                      Coral Gables, FL 33134
                                      Telephone: (305) 444-7181
                                      Facsimile: (305) 444-8178
                                      Email: rick@rjdpa.com



                                      By: /s/ Roberto Pertierra
                                      ____________________________
                                      Roberto Pertierra, Esq.
                                      Roberto E. Pertierra, P.A.
                                      F.B.N. 616370
                                      2655 S. Le Jeune Road, Suite 1105
                                      Coral Gables, FL 33134
                                      Telephone: (305) 444-0011
                                      Facsimile: (305) 441-2122
                                      Email: pertierrapa@gmail.com


                                      By: /s/ Domingo C. Rodriguez
                                      _____________________________
                                      Domingo C. Rodriguez, Esq.
                                      F.B.N. 394645
                                      RODRIGUEZ LAW OFFICE, LLC.
                                      95 Merrick Way – Suite 720
                                      Coral Gables, FL 33134
                                      Ph: (305) 774-1477
                                      Fax: (305) 774-1075
                                      Email: domingo@rlomiami.com
